
	

114 HR 4538 : Senior Safe Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 4538
		IN THE SENATE OF THE UNITED STATES
		July 6, 2016ReceivedAN ACT
		To provide immunity from suit for certain individuals who disclose potential examples of financial
			 exploitation of senior citizens, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Senior Safe Act of 2016. 2.Immunity (a)DefinitionsIn this Act—
 (1)the term Bank Secrecy Act Officer means an individual responsible for ensuring compliance with the requirements mandated by subchapter II of chapter 53 of title 31, United States Code;
 (2)the term broker-dealer means a broker or dealer, as those terms are defined, respectively, in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a));
 (3)the term covered agency means— (A)a State financial regulatory agency, including a State securities or law enforcement authority and a State insurance regulator;
 (B)each of the Federal financial institutions regulatory agencies; (C)the Securities and Exchange Commission;
 (D)a law enforcement agency; (E)and State or local agency responsible for administering adult protective service laws; and
 (F)a State attorney general. (4)the term covered financial institution means—
 (A)a credit union; (B)a depository institution;
 (C)an investment advisor; (D)a broker-dealer;
 (E)an insurance company; and (F)a State attorney general.
 (5)the term credit union means a Federal credit union, State credit union, or State-chartered credit union, as those terms are defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752);
 (6)the term depository institution has the meaning given the term in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c));
 (7)the term exploitation means the fraudulent or otherwise illegal, unauthorized, or improper act or process of an individual, including a caregiver or fiduciary, that—
 (A)uses the resources of a senior citizen for monetary personal benefit, profit, or gain; or (B)results in depriving a senior citizen of rightful access to or use of benefits, resources, belongings or assets;
 (8)the term Federal financial institutions regulatory agencies has the meaning given the term in section 1003 of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3302);
 (9)the term investment adviser has the meaning given the term in section 202 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2);
 (10)the term insurance company has the meaning given the term in section 2(a) of the Investment Company Act of 1940 (15 U.S.C. 80a–2(a));
 (11)the term registered representative means an individual who represents a broker-dealer in effecting or attempting to affect a purchase or sale of securities;
 (12)the term senior citizen means an individual who is not less than 65 years of age; (13)the term State insurance regulator has the meaning given such term in section 315 of the Gramm-Leach-Bliley Act (15 U.S.C. 6735); and
 (14)the term State securities or law enforcement authority has the meaning given the term in section 24(f)(4) of the Securities Exchange Act of 1934 (15 U.S.C. 78x(f)(4)).
				(b)Immunity from suit
 (1)Immunity for individualsAn individual who has received the training described in section 3 shall not be liable, including in any civil or administrative proceeding, for disclosing the possible exploitation of a senior citizen to a covered agency if the individual, at the time of the disclosure—
 (A)served as a supervisor, compliance officer (including a Bank Secrecy Act Officer), or registered representative for a covered financial institution; and
 (B)made the disclosure with reasonable care including reasonable efforts to avoid disclosure other than to a covered agency.
 (2)Immunity for covered financial institutionsA covered financial institution shall not be liable, including in any civil or administrative proceeding, for a disclosure made by an individual described in paragraph (1) if—
 (A)the individual was employed by, or, in the case of a registered representative, affiliated or associated with, the covered financial institution at the time of the disclosure; and
 (B)before the time of the disclosure, the covered financial institution provided the training described in section 3 to each individual described in section 3(a).
					3.Training required
 (a)In generalA covered financial institution may provide training described in subsection (b)(1) to each officer or employee of, or registered representative affiliated or associated with, the covered financial institution who—
 (1)is described in section 2(b)(1)(A); (2)may come into contact with a senior citizen as a regular part of the duties of the officer, employee, or registered representative; or
 (3)may review or approve the financial documents, records, or transactions of a senior citizen in connection with providing financial services to a senior citizen.
				(b)Training
 (1)In generalThe training described in this paragraph shall— (A)instruct any individual attending the training on how to identify and report the suspected exploitation of a senior citizen;
 (B)discuss the need to protect the privacy and respect the integrity of each individual customer of a covered financial institution; and
 (C)be appropriate to the job responsibilities of the individual attending the training. (2)TimingThe training required under subsection (a) shall be provided as soon as reasonably practicable but not later than 1 year after the date on which an officer, employee, or registered representative begins employment with or becomes affiliated or associated with the covered financial institution.
 (3)Bank Secrecy Act OfficerAn individual who is designated as a compliance officer under an anti-money laundering program established pursuant to section 5318(h) of title 31, United States Code, shall be deemed to have received the training described under this subsection.
 4.Relationship to State lawNothing in this Act shall be construed to preempt or limit any provision of State law, except only to the extent that section 2 provides a greater level of protection against liability to an individual described in section 2(b)(1) or to a covered financial institution described in section 2(b)(2) than is provided under State law.
		
	Passed the House of Representatives July 5, 2016.Karen L. Haas,Clerk.
